Exhibit 99.1 EXECUTION VERSION CREDIT AGREEMENT by and among SPH GROUP HOLDINGS LLC STEEL PARTNERS HOLDINGS, L.P. AND THE OTHER ENTITIES JOINED AS A BORROWER FROM TIME TO TIME and THE LENDERS PARTY HERETO and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent Dated as of October 23, 2013 EXECUTION VERSION TABLE OF CONTENTS Page 1. CERTAIN DEFINITIONS 1 Certain Definitions. 1 Construction. 17 Accounting Principles; Changes in GAAP. 17 2. REVOLVING CREDIT FACILITY 18 Revolving Credit Commitments. 18 Revolving Credit Loans. 18 Nature of Lenders' Obligations with Respect to Revolving Credit Loans. 18 Commitment Fees. 18 Facility Fees. 19 Revolving Credit Loan Requests. 19 Revolving Credit Loan Requests. 19 Making Revolving Credit Loans; Presumptions by the Administrative Agent; Repayment of Revolving Credit Loans. 19 Making Revolving Credit Loans. 19 Presumptions by the Administrative Agent. 20 Repayment of Revolving Credit Loans. 20 Notes. 20 Use of Proceeds. 20 Letter of Credit Subfacility. 20 Issuance of Letters of Credit. 20 Letter of Credit Fees. 21 Disbursements, Reimbursement. 21 Repayment of Participation Advances. 23 Documentation. 23 Determinations to Honor Drawing Requests. 23 Nature of Participation and Reimbursement Obligations. 24 Indemnity. 25 Liability for Acts and Omissions. 25 Issuing Lender Reporting Requirements. 27 Cash Collateral. 27 Defaulting Lenders. 27 Reduction of Revolving Credit Commitment. 29 3. RESERVED 29 4. INTEREST RATES 29 Interest Rate Options. 29 Revolving Credit Interest Rate Options. 30 Daily LIBOR Rate. 30 Rate Quotations. 30 Interest Periods. 30 i EXECUTION VERSION Amount of Borrowing Tranche. 30 Renewals. 30 Interest After Default. 30 Letter of Credit Fees, Interest Rate. 30 Other Obligations. 31 Acknowledgment. 31 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available. 31 Unascertainable. 31 Illegality; Increased Costs; Deposits Not Available. 31 Administrative Agent's and Lender's Rights. 32 Selection of Interest Rate Options. 32 5. PAYMENTS 32 Payments. 32 Pro Rata Treatment of Lenders. 33 Sharing of Payments by Lenders. 33 Presumptions by Administrative Agent. 34 Interest Payment Dates. 34 Voluntary Prepayments. 34 Right to Prepay. 34 Replacement of a Lender. 35 Mandatory Prepayments. 36 Revolving Facility Usage. 36 Sale of Assets/Issuance of Indebtedness. 36 5.7.3 Application Among Interest Rate Options 40 Increased Costs. 36 Increased Costs Generally. 36 Capital Requirements. 37 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans. 37 Delay in Requests. 37 Taxes. 37 Issuing Lender. 37 Payments Free of Taxes. 37 Payment of Other Taxes by the Loan Parties. 38 Indemnification by the Loan Parties. 38 Indemnification by the Lenders. 38 Evidence of Payments. 38 Status of Lenders. 39 Treatment of Certain Refunds. 41 Survival. 41 Indemnity. 41 Settlement Date Procedures. 42 6. REPRESENTATIONS AND WARRANTIES 42 Representations and Warranties. 42 ii EXECUTION VERSION Organization and Qualification; Power and Authority; Compliance With Laws; Title to Properties; Event of Default. 42 Subsidiaries and Owners; Investment Companies. 43 Validity and Binding Effect. 43 No Conflict; Material Agreements; Consents. 43 Litigation. 43 Financial Statements. 44 Margin Stock. 44 Full Disclosure. 44 Taxes. 45 Patents, Trademarks, Copyrights, Licenses, Etc. 45 Liens in the Collateral. 45 Insurance. 45 ERISA Compliance. 45 Environmental Matters. 46 Solvency. 46 Updates to Schedules. 46 7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 46 First Loans and Letters of Credit. 46 Deliveries. 46 Payment of Fees. 47 Each Loan or Letter of Credit. 47 8. COVENANTS 48 Affirmative Covenants. 48 Preservation of Existence, Etc. 48 Payment of Liabilities, Including Taxes, Etc. 48 Maintenance of Insurance. 48 Maintenance of Properties and Leases. 48 Visitation Rights. 48 Keeping of Records and Books of Account. 49 Compliance with Laws; Use of Proceeds. 49 Further Assurances. 49 Anti-Terrorism Laws. 49 Deposit and Securities Accounts. 49 Negative Covenants. 50 Indebtedness. 50 Liens; Lien Covenants. 50 Guaranties. 50 Loans and Investments. 50 Dividends and Related Distributions. 50 Liquidations, Mergers, Consolidations, Acquisitions. 50 Dispositions of Collateral. 50 Affiliate Transactions. 51 Subsidiaries, Partnerships and Joint Ventures. 51 Continuation of or Change in Business. 51 Fiscal Year. 51 iii EXECUTION VERSION Issuance of Stock. 51 Changes in Organizational Documents. 51 Capital Expenditures and Leases. 51 Reporting Requirements. 51 Quarterly Financial Statements. 51 Annual Financial Statements. 51 Certificate of the Borrower. 52 Notices. 52 9. DEFAULT 53 Events of Default. 53 Payments Under Loan Documents. 53 Breach of Warranty. 53 Breach of Negative Covenants or Visitation Rights. 53 Breach of Other Covenants. 53 Defaults in Other Agreements or Indebtedness. 54 Final Judgments or Orders. 54 Loan Document Unenforceable. 54 Uninsured Losses; Proceedings Against Assets. 54 Events Relating to Plans and Benefit Arrangements. 54 Change of Control. 54 Relief Proceedings. 55 Consequences of Event of Default. 55 Events of Default Other Than Bankruptcy, Insolvency or Reorganization Proceedings. 55 Bankruptcy, Insolvency or Reorganization Proceedings. 55 Set-off. 55 Application of Proceeds. 56 THE ADMINISTRATIVE AGENT 56 Appointment and Authority. 56 Rights as a Lender. 57 Exculpatory Provisions. 57 Reliance by Administrative Agent. 58 Delegation of Duties. 58 Resignation of Administrative Agent. 58 Non-Reliance on Administrative Agent and Other Lenders. 59 Reserved. 59 Reserved. 59 Authorization to Release Collateral and Guarantors. 60 No Reliance on Administrative Agent's Customer Identification Program. 60 MISCELLANEOUS 60 Modifications, Amendments or Waivers. 60 Increase of Commitment. 60 iv EXECUTION VERSION Extension of Payment; Reduction of Principal Interest or Fees; Modification of Terms of Payment. 60 Release of Collateral or Guarantor. 60 Miscellaneous. 61 No Implied Waivers; Cumulative Remedies. 61 Expenses; Indemnity; Damage Waiver. 61 Costs and Expenses. 61 Indemnification by the Borrower. 62 Reimbursement by Lenders. 62 Waiver of Consequential Damages, Etc. 63 Payments. 63 Holidays. 63 Notices; Effectiveness; Electronic Communication. 63 Notices Generally. 63 Electronic Communications. 64 Change of Address, Etc. 64 Severability. 64 Duration; Survival. 64 Successors and Assigns. 64 Successors and Assigns Generally. 64 Assignments by Lenders. 65 Register. 66 Participations. 67 Certain Pledges; Successors and Assigns Generally. 68 Confidentiality. 68 General. 68 Sharing Information With Affiliates of the Lenders. 68 Counterparts; Integration; Effectiveness. 69 Counterparts; Integration; Effectiveness. 69 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. 69 Governing Law. 69 SUBMISSION TO JURISDICTION. 69 WAIVER OF VENUE. 70 SERVICE OF PROCESS. 70 WAIVER OF JURY TRIAL. 70 USA Patriot Act Notice. 70 v EXECUTION VERSION LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 1.1(A) - COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 6.1.1 - QUALIFICATIONS TO DO BUSINESS SCHEDULE 6.1.2 - SUBSIDIARIES SCHEDULE 6.1.4 REQUIRED CONSENTS SCHEDULE 6.1.5 LITIGATION SCHEDULE 6.1.7 MATERIAL ADVERSE CHANGE SCHEDULE 6.1.10 INTELLECTUAL PROPERTY SCHEDULE 6.1.14 - ENVIRONMENTAL DISCLOSURES SCHEDULE 8.1.3 - INSURANCE REQUIREMENTS RELATING TO COLLATERAL SCHEDULE 9.1.6 - FINAL JUDGMENTS OR ORDERS EXHIBITS EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(B) - BORROWING BASE REPORT EXHIBIT 1.1(N)(1) - REVOLVING CREDIT NOTE EXHIBIT 2.5.1 - LOAN REQUEST EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 8.3.3 - COMPLIANCE CERTIFICATE vi CREDIT AGREEMENT THIS CREDIT AGREEMENT (as hereafter amended, the " Agreement ") is dated as of October 23, 2013 and is made by and among SPH Group Holdings, LLC, a Delaware limited liability company (“
